UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-1778



In re:   JOSEPH CARPINO,

                                                         Petitioner.



         On Petition for Writ of Mandamus or Prohibition.
                            (CA-01-80)


Submitted:   October 24, 2002         Decided:     November 15, 2002


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph Carpino, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Joseph Carpino petitions this court for a writ of mandamus or

prohibition, asking us to order the Circuit Court of Ohio County,

West Virginia, to address several alleged errors in its resolution

of Carpino’s underlying litigation against Wheeling Volkswagen

Subaru.   Mandamus relief is only available when the petitioner has

a clear right to the relief sought.        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus is a

drastic remedy and should only be used in extraordinary situations.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).

       Carpino has no right to the relief he seeks because a federal

circuit court cannot exercise appellate review over state court

decisions.    See District of Columbia Court of Appeals v. Feldman,

460 U.S. 462, 482 (1983). Moreover, Carpino had an available remedy

because he could have appealed the decision with the state court

system.    See In re Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).

Accordingly,    we deny the petition for writ of mandamus.       We deny

Carpino’s motion for due process, in which he challenges the

constitutionality of a West Virginia magistrate’s rule, because

this petition is not the appropriate forum for such a challenge.

We further deny Carpino’s motion for discovery.          We dispense with

oral    argument   because   the   facts   and   legal   contentions   are




                                     2
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED




                                3